Citation Nr: 1608864	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to reopen the claim for service connection for tinnitus.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), or other organic disease due to asbestos exposure aboard ships.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a back disability, to include as secondary to a left foot disability.

7. Entitlement to service connection for a left arm disability, to include as secondary to a left foot disability.

8. Entitlement to service connection for a left leg disability, to include as secondary to a left foot injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1958 to June 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, October 2009, March 2010, and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A hearing was held in November 2015 by means of video conferencing equipment with the Veteran in Sacramento, California before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a left foot disability and to a right arm disability have been raised by the record in a March 2015 statement and during the Board hearing, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, left leg, spine, left arm, and chronic obstructive pulmonary disease (COPD), or other organic disease due to asbestos exposure aboard ships are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claims of entitlement to service connection for bilateral hearing loss and tinnitus were denied in an August 2006 rating decision; the Veteran did not appeal and no pertinent evidence was received during the appeal period.

2. The evidence received after the appeal period includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claims for bilateral hearing loss and tinnitus.




CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the claims for service connection for bilateral hearing loss and tinnitus.  As such, this decision poses no risk of prejudice to the Veteran. 

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the Veteran seeks to reopen his claims for service connection for bilateral hearing loss and tinnitus.  The RO denied his claims in August 2006.  The Veteran did not submit a notice of disagreement with the denial of these claims.  Further, he did not submit new and material evidence pertinent to these claims within one year of the issuance of the rating decision.  Therefore, the August 2006 rating decision is final.  

At the time of the August 2006 rating decision, the Veteran had submitted and the RO had considered his service medical records and VA treatment records.  Since the August 2006 rating decision, the Veteran has submitted medical records and personal statements indicating his exposure to noise while serving as a radar man and radioman and while serving on the flight deck.  He submitted statements from buddies affirming that he was a radio man and stationed in the Combat Information Center.  He noted in a December 2008 statement and during his testimony before a Board that his duties in service exposed him to noise while wearing ear phones causing his hearing loss and tinnitus.  

Based on a review of the evidence, the Board finds that the Veteran has submitted new and material evidence to reopen his claims for service connection for hearing loss and tinnitus.  To this extent, the appeal is granted.

As discussed in the remand below, the claims for service connection for bilateral hearing loss and tinnitus must be remanded for additional development prior to adjudication on the merits.


ORDER

New and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.

New and material evidence has been received and the claim for service connection for tinnitus is reopened.


REMAND

Reasons for Remand: To schedule VA examinations.

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  As discussed above, the Board has reopened the claims for consideration.  Based on the newly submitted evidence, the Board finds that a remand is warranted to allow for the scheduling of a VA examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus.

The Veteran seeks service connection for COPD or other organic disease due to asbestos exposure aboard ships.  A VA examiner provided an etiology opinion in July 2011.  However, the opinion report is inadequate because the examiner did not support the finding with rationale.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

The Veteran seeks service connection for a left leg disability, spine disability, and left arm disability, each to include as due to a left foot injury in service.  See VA Form 9, March 26, 2015.  As noted in the introduction, the Veteran indicated his intent to reopen his claim for service connection for a left foot injury in his March 2015 VA Form 9 and the Board has referred this issue to the AOJ for initial consideration.  In light of his assertion of a relationship between these disabilities and the claim for service connection for residuals of a left foot injury, the Board finds the claims for service connection for a left leg disability, spine disability and left arm disability are inextricably intertwined with the petition to reopen his claim for service connection for residuals of a left foot injury.  As such, these claims must be remanded pending consideration of service connection for residuals of a left foot injury.

Additionally, regarding the left leg disability, in September 2010, a VA provider found that the Veteran had left sural neuropathy that could be due to the severe left foot injection in the distant past as his left foot sensation had always felt abnormal.  During his Board hearing, the Veteran indicated that he received injections of Penicillin after stepping on nails during service.  Service treatment records show the Veteran was treated in June 1959 after having stepped on nails.  He was treated with Procaine Penicillin and Streptomycin.  A VA examination has not been scheduled to determine if the left leg disability, to include axonal sural neuropathy in the left side lower extremity, is in any way related to service, to include as due to receiving Penicillin injections or stepping on nails.  On remand, an examination must be scheduled to determine the etiology of any left leg disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

After conducting any testing necessary, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is related to service.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to service.

The examiner must support each opinion with rationale.  In rendering the opinions, the examiner must address the Veteran's statements and testimony describing his exposure to noise during service while serving as a radar man and radioman as well as noise exposure while serving on the flight deck.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate.

3. Schedule the Veteran for a VA examination to determine the etiology of any respiratory disability, to include COPD, or other organic disease due to asbestos exposure aboard ships.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All necessary testing should be completed.

For each diagnosed respiratory disorder, to include COPD, other organic disease due to asbestos exposure aboard ships, and obstructive chronic bronchitis with acute bronchitis, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosis is related to service, to include exposure to asbestos in service.

The examiner must address the etiology of each respiratory disorder and provide a rationale in support of each opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate.

4. Schedule the Veteran for a VA examination to determine the etiology of any left leg disability.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All necessary testing must be conducted.

For each disability of the left leg identified, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.

The examiner must support all opinions with rationale.  In the discussion, the examiner must address the September 2010 finding that the Veteran had left sural neuropathy that could be due to the severe left foot injection in the distant past.  The examiner should also address the Veteran's in-service injury of stepping on nails and receiving treatment of Penicillin.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate.

5. Adjudicate the petition to reopen the claim  for service connection for a left foot disability, which has been referred back to the AOJ for initial adjudication.

6. Then readjudicate the claims on appeal being remanded herein.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


